DETAILED ACTION
This action is in response to the claims filed May 20th 2018. Claims 1-20 are pending and have been examined.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
119(e)(2)
“A provisional application filed under section 111(b)   may not be relied upon in any proceeding in the Patent and Trademark Office unless the fee set forth in subparagraph (A) or (C) of section 41(a)(1)  has been paid”
(3) An application abandoned under paragraph (a)(1) or (a)(2) of this section shall be treated as having never been filed, unless:  (i) 

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/575,972, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application has been abandoned as of February 23, 2018, before the filing of the instant application. Further, a review of the provisional application as filed indicates that none of the claimed subject matter is covered by the provisional. In particular, none of the claims in the instant application are supported. Based on the above, the effective filling date accorded to the instant application is 05/20/2018.

Specification
The attempt to incorporate subject matter into this application by reference to “Dynamic and Intuitive Aggregation of a training dataset” is ineffective because the reference is not clearly identified (See MPEP 608.01(p) ). Examiner suggests amending the specification to include the Application No. 15/984,390, and Date: May 20, 2018.
The attempt to incorporate subject matter into this application by reference to “Multi-Dimensional Puppet with Photorealistic Movement” is ineffective because the reference is not clearly identified (See MPEP 608.01(p)). Examiner suggests amending the specification to include the Application No. 15/984,392, and Date: May 20, 2018.
The attempt to incorporate subject matter into this application by reference to Provisional Application No. 62/575,972 is ineffective because the reference is not clearly identified (See MPEP 608.01(p)). Examiner suggests amending the specification to state that provisional application has been abandoned

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vinkers et al. US Document ID US 20180130372 A1, hereinafter Vinkers. Further in view of Riahi et al. US Document ID US 8767948 B1, hereinafter Riahi.

Regarding Claim 1
	Vinkers teaches, A computer system, comprising: a computation device; memory configured to store program instructions, wherein, when executed by the computation device, the program instructions cause the computer system to perform one or more operations comprising: (Abstract “The present disclosure pertains to a system configured to generate an adaptive embodied conversational agent…The one or more hardware processors are configured by machine-readable instructions to: determine a customized digital coaching plan for the subject” Examiner notes a processor configured by machine readable instructions includes a memory.) configuring a group of behavioral agents in a multi-layer hierarchy, wherein a given behavioral agent receives one or more inputs and provides an output corresponding to one or more features associated with an individual, ( ¶044 and Fig. 3 “Dialogue manager 320 receives audio or touch input [one or more inputs]…Embodied conversational agent 360 is generated and displayed by graphic display 350 based on verbal and non-verbal behavior [provides an output]” 
    PNG
    media_image1.png
    283
    713
    media_image1.png
    Greyscale
The input data is received and passed through various agents or functional blocks arranged in a hierarchy as shown. The verbal and non-verbal outputs, corresponding to one or more features, are used to display a graphic of an embodied conversational agent, corresponding to an individual.) and wherein the inputs to at least some of the behavioral agents comprise outputs from one or more of the other behavioral agents; (Fig 3. As shown in the figure, the input received by the verbal and non-verbal generator correspond to outputs from the dialogue manager, all of which are interpreted to correspond to behavioral agents, because they are used in part to define the behavior of the conversational agent output.) generating, based at least in part on a subset of the outputs, a dynamic virtual representation of one or more attributes of the individual using the group of behavioral agents, (¶0044 “Embodied conversational agent 360 is generated and displayed by graphic display 350 based on verbal and non-verbal behavior [subset of the outputs]…In this embodiment, CrazyTalk software was used for the implementation of the appearance of embodied conversational agent 360 [virtual representation] for its flexibility and customization of the appearance and behavior [one or more attributes] of the embodied conversational agent.” ¶0045 “For example, these features may include…dynamic conversation based on user input and based on information from other sources” ¶0040 “the embodied conversational agent may be generated dynamically in real or near-real time in response to interaction with the subject.” The dynamic virtual agent is generate based on the outputs) wherein the dynamic virtual representation is configured to automatically mimic one or more attributes of the individual in a context; (¶0045 “Appearance features 440 describe features of the agent appearance. Such features may include 2+D rendering, using a real person picture” the agents appearance is based on, or mimics, the appearance of a real person picture, wherein the picture describes attributes of an individual in a particular context.) providing information corresponding to the dynamic virtual representation that is intended for an electronic device; (¶0052 “At an operation 502, input information related to the subject is obtained. The information may include one or more of physiological information, behavior information, and/or medical information. In some embodiments, input information may be obtained from a user interface. In some embodiments, operation 502 is performed by a processor component [providing information for a device or processor]” ¶0054 “the customized digital coaching plan may be based on the information related to the subject” ¶0055 “information related to the adaptive embodied conversational agent is generated based on the customized digital coaching plan” information related to the subject is used to derive the customized digital coaching plan which is used to generate the conversational agent, or dynamic virtual representation. Thus the information is “corresponding” to the conversational agent.)
	Vinkers does not appear to explicitly teach, receiving input stimuli associated with the electronic device and that indicate a reaction of a user to the dynamic virtual representation; and selectively performing a remedial action associated with the group of behavioral agents based at least in part on a portion of the input stimuli.
	However, Riahi when addressing issues related to a personalized automated agent for customer relations teaches, receiving input stimuli associated with the electronic device and that indicate a reaction of a user to the dynamic virtual representation; (¶0056 Description “FIG. 3 is a schematic block diagram of several components of a customer portal module (such as the customer portal module 110 of FIG. 2) of an intelligent automated agent…” ¶0058 “the avatar module may have a voice recognition module 1610 for recognizing the voice of the customer, a speech recognition module 1620 for recognizing the speech (for example, words or text) being spoken by the customer” the voice is detected and/or recognized by the device or portal module, the voice for example may be in response to a dialogue posed by the automated agent, where the response indicates a reaction to the presentation of the dynamic virtual representation) and selectively performing a remedial action associated with the group of behavioral agents based at least in part on a portion of the input stimuli. (¶0023 Background “The intelligent automated agent is configured to run on the processor, take part in a next interaction of the interactions involving the customer and the contact center by accessing the profile of the customer, adjust its behavior in the next interaction by factoring in the analysis results of the accessed profile of the customer, and update the interaction data of the accessed profile on the storage device to reflect the next interaction.” ¶0035 Background “deleting or altering suggested responses to the customer based on the analysis results of the profile of the customer” ¶0105 “or may solicit the online social community module 540 to act as "virtual agents," to assist other users”  the learning system receives input stimulus corresponding to interaction with the customer and undergoes remedial action or learning, either deleting or adding selectively based on the suggested responses. The word suggested indicates that the analysis system does not need to accept every suggestion, thus learning selectively. Furthermore, the agent is also part of a group of agents, such that each agent in the group learns as described in the background)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a customer facing virtual agent that modifies its behavior based on interactions with the customer or user, where those interactions consist of various forms of communications as taught by Riahi to the disclosed invention of Vinkers.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement an “an intelligent automated agent for a customer contact center…the automated agent may have an artificial intelligence engine adapted to learn over time from its present interactions and use that knowledge to respond more appropriately to future interactions” (Background ¶0011 Riahi)

Regarding Claim 11
	Vinkers/Riahi teaches the claimed features as set forth in connection with claim 1
 Further Riahi teaches,  A non-transitory computer-readable storage medium for use in conjunction with a computer system, the computer-readable storage medium configured to store program instructions that, when executed by the computer system, causes the computer system to perform one or more operations comprising: (¶0048 Description “one or more processors executing computer program instructions and interacting with other system components for performing the various functionalities…The computer program instructions are stored in a memory implemented using a standard memory device…The computer program instructions may also be stored in other non-transitory computer readable media”)
For the motivation to combine Vinkers and Riahi see the rejection of claim 1.

Regarding Claim 20
	Vinkers/Riahi teaches the claimed features as set forth in connection with claim 1 
Further Vinkers teaches,  A method for selectively performing a remedial action, wherein the method comprises: by a computer system: (¶0001 “a system and method for generating a adaptive [remedial action or learning] embodied conversational agent” ¶0019 “processor 18 is configured via machine-readable instructions to execute one or more computer program components [computer system]”)

Regarding Claim 2 and 12
	Vinkers/Riahi teach claim 1 and claim 11
Further Vinkers teaches, wherein the context comprises interacting with the user. (¶0045 “Interaction features 410 describe different features of interaction between the user and system 10…. Such features may include 2+D rendering, using a real person picture, emotional expressions, movement of head, posture, variability in expressions…”  the agent that represents a virtual rendering of an individual, is rendered based on features that are generated in accordance with the interaction between the virtual agent and the user.)

Regarding Claim 3 and 13
	Vinkers/Riahi teach claim 1 and claim 11
Further Vinkers teaches, wherein the one or more attributes comprise one or more of: a behavior, an emotion, a type of humor, a mannerism, a style of speech, a memory or a thought process. (¶0045 “Speech production features 420 describe the features of the agent speech production… variability in intonation [speech style]… Appearance features 440 describe features of the agent appearance. Such features may include… emotional expressions [emotions], movement of head [mannerism]… handling objects [behavior]

Regarding Claim 4
	Vinkers/Riahi teach claim 1 
Further Vinkers teaches, wherein a given behavioral agent comprises an artificial neural network. (¶0028 “in some embodiments, automatic speech and audiovisual behavior recognition may be achieved by using techniques such as hidden Markov models (HMM), Bayesian networks, neural network models, deep neural network models, reinforcement learning [artificial neural network]” as shown in the figure presented in the rejection of claim 1, the speech and behavior recognition modules are behavior agents used to generate the virtual conversational agent.)

Regarding Claim 5 and Claim 14
	Vinkers/Riahi teach claim 1 and claim 11
Further Riahi when addressing issues related to communication system receptive to various types of communications teaches, wherein the input stimuli correspond to one or more of: spoken or written communication with the user, an emotion of the user, or non-verbal communication by the user. (¶0061 Description “In one embodiment, the customer's moods, emotions, sentiments, etc. [emotion of the user and non-verbal communication], are detected by the customer portal module [input stimuli] 110 using the customer emotion and mood detection module 230. The customer emotion and mood detection module 230 may detect soft factors as expressed by the customer, for example, in their voice, their speech [spoken communication] (e.g., words), and/or their gestures or other visual cues. [non-verbal communication]” ¶0093 Description “the language detection module 410 may analyze communication samples from the customer (spoken or written) [written communication]”)
For the motivation to combine Vinkers and Riahi see the rejection of claim 1.


Regarding Claim 6 and Claim 15
	Vinkers/Riahi teach claim 1 and claim 11
Further Riahi teaches, wherein the portion of the input stimuli comprises non-verbal communication by the user. (Fig 3 and ¶0061 Description “In one embodiment, the customer's moods, emotions, sentiments, etc. [emotion of the user and non-verbal communication], are detected by the customer portal module [input stimuli] 110 using the customer emotion and mood detection module 230” 
    PNG
    media_image2.png
    475
    684
    media_image2.png
    Greyscale
As shown in the figure, the input stimuli the comprises non-verbal communication is used to establish a customer profile as addressed in the selective remedial action based on “a portion of the input stimuli” addressed in the rejection of claim 1.)
For the motivation to combine Vinkers and Riahi see the rejection of claim 1.


Regarding Claim 7 and Claim 16
	Vinkers/Riahi teach claim 1 and claim 11
Further Riahi when addressing issues related to communication system receptive to various types of communications teaches, wherein the portion of the input stimuli indicates a type of reaction of the user. (¶0149 Description “Moreover, the intelligent automated agent may be configured to learn through reinforcement learning in which the agent is rewarded for good responses and punished for bad ones.” In this case, the type corresponds to a good response or a bad response, qualified by the reaction of the user.)
For the motivation to combine Vinkers and Riahi see the rejection of claim 1.


Regarding Claim 9 and Claim 18
	Vinkers/Riahi teach claim 1 and claim 11
Further Riahi when addressing issues related to a personalized automated agent whose representation is modulated based on customer interactions teaches, wherein the remedial action comprises: determining revised outputs based at least in part on the group of virtual agents, the input stimuli and the human guidance; (¶0023 Background “ take part in a next interaction of the interactions involving the customer and the contact center by accessing the profile of the customer, adjust its behavior in the next interaction by factoring in the analysis results of the accessed profile of the customer, and update [remedial action] the interaction data of the accessed profile on the storage device to reflect the next interaction. [Determining revised outputs based on a group of behavioral agents]” ¶0035 Background “deleting or altering suggested responses [human guidance and input stimulus] to the customer based on the analysis results of the profile of the customer” ¶0105 “or may solicit the online social community module 540 to act as "virtual agents," to assist other users”  the agent is also part of a group of agents, such that each agent in the group learns and determines new outputs by modifying the set of suggested responses) generating, based at least in part on a subset of the revised outputs, a revised dynamic virtual representation of the one or more attributes of the individual; (¶0023 Background “the intelligent automated agent is configured to run on the processor, take part in a next interaction of the interactions involving the customer and the contact center by accessing the profile of the customer, adjust its behavior in the next interaction by factoring in the analysis results of the accessed profile of the customer” Given that the profile is updated based on the inputs described previously, and the automated agents behavior is determined for a future or next interaction based on the profile, this corresponds to generating a revised dynamic virtual representation based on revised outputs.)
For the motivation to combine Vinkers and Riahi see the rejection of claim 1.

Further Vinkers teaches, and providing second information corresponding to the revised dynamic virtual representation that is intended for the electronic device. (¶0052 “At an operation 502, input information related to the subject is obtained. The information may include one or more of physiological information, behavior information, and/or medical information. In some embodiments, input information may be obtained from a user interface. In some embodiments, operation 502 is performed by a processor component” The input information was addressed in the rejection of claim 1, after undergoing an update in the virtual representation based on the revised outputs, this information corresponds to new second information.)

Regarding Claim 10 and Claim 19
	Vinkers/Riahi teach claim 1 and claim 11
Further Riahi teaches, wherein the remedial action comprises performing reinforced learning on one or more of the behavioral agents based at least in part on the portion of the input stimuli. (¶0149 Description “Numerical regression, on the other hand is the attempt to produce a function that describes the relationship between inputs [portion of the input stimuli] and outputs and predicts how the outputs should change as the inputs change…Moreover, the intelligent automated agent [one or more of the agents] may be configured to learn through reinforcement learning in which the agent is rewarded for good responses and punished for bad ones…every action by the intelligent automated agent is recorded by an intelligent recording system through a data base”  the learning of the agent is mediated by a reinforcement frame work where the inputs stimuli, from the user, permits the agent to perform an action, judged by the reinforcement system. Thus the learning is based on the received input stimuli.)
For the motivation to combine Vinkers and Riahi see the rejection of claim 1.

Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vinkers/Riahi. Further in view of Thomaz et al. “Reinforcement Learning with Human Teachers: Evidence of Feedback and Guidance with Implications for Learning Performance”, hereinafter Thomaz.

Regarding Claim 8 and Claim 17
	Vinkers/Riahi teach claim 1 and claim 11
	Vinkers/Riahi does not explicitly teach, wherein the remedial action comprises: requesting human guidance based at least in part on the dynamic virtual representation of the one or more attributes of the individual and the portion of the input stimuli; and receiving the human guidance.
Further Thomaz when addressing reinforcement learning using human guidance as a reward signal teaches, wherein the remedial action comprises: requesting human guidance based at least in part on the dynamic virtual representation of the one or more attributes of the individual and the portion of the input stimuli; and receiving the human guidance. (pg 4 left column ¶02 and Algorithm 2 “the agent’s action is animated and also to allow the human time to issue interactive rewards” As shown in the lines 1-11 of algorithm 2 the learning processes requests human guidance in line 3, by waiting for a human response based on the state of the animated agent, in line 7 the agent system receives the guidance. In the case of figure 4, this guidance is using the mouse to left click on an object.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a learning algorithm that is mediated by explicit human interaction as taught by Thomaz to the disclosed invention of Vinkers/Riahi.
One of ordinary skill in the arts would have been motivated to make this modification in order to improve “the speed of task learning, the efficiency of state exploration, and [that results in] a significant drop in the number of failed trials encountered during learning.” (Conclusion Thomaz) 


Conclusion
Prior art
Makar et al. “Hierarchical Multi-Agent Reinforcement Learning” discloses a framework for learning using multiple agents that acts independently.
Nasoz et al. “Affectively intelligent and adaptive car interfaces” an agent that uses multiple inputs from a user to provide personalized emotionally sensitive vehicular interface

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/J.R.G./Examiner, Art Unit 2122                                                                                                                                                                                                         

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122